                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8216
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jamie.combs@akerman.com

                                                             7   Attorneys for plaintiff Bank of
                                                                 America, N.A.
                                                             8
                                                             9                                 UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA

                                                            11   BANK OF AMERICA, N.A.,                               Case No.: 2:15-cv-01193-MMD-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                               Plaintiff,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 vs.
                                                                                                                      STIPULATION AND ORDER TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 WOODCREST HOMEOWNERS                                 DEADLINE TO REPLY SUPPORTING
AKERMAN LLP




                                                            14   ASSOCIATION; AIRMOTIVE                               MOTIONS FOR SUMMARY JUDGMENT
                                                                 INVESTMENTS, LLC; DOE INDIVIDUALS I-                 [ECF NOS. 76 and 77]
                                                            15   X, inclusive; and ROE CORPORATIONS I-X,
                                                                 inclusive,                                           [FIRST REQUEST]
                                                            16
                                                                                               Defendants.
                                                            17

                                                            18            Plaintiff Bank of America, N.A. (BANA) and defendants Woodcrest Homeowners

                                                            19   Association and Airmotive Investments, LLC respectfully submit the following stipulation to allow

                                                            20   BANA fourteen additional days to reply its motion for summary judgment, ECF Nos. 76.

                                                            21            BANA filed its motion for partial summary judgment on November 12, 2018. (ECF No. 76.)

                                                            22   Woodcrest and Airmotive both filed their oppositions on December 12, 2018. (ECF Nos. 84, 85.)

                                                            23   BANA's reply is due December 26, 2018.

                                                            24            The parties stipulate to extending BANA's reply deadline fourteen days, to January 9, 2019,

                                                            25   to allow additional time to prepare the briefing in light of the intervening holidays. This is the first

                                                            26   request to extend reply briefing deadlines.

                                                            27   ...

                                                            28   ...


                                                                 47279502;1
                                                             1            This stipulation is not made to case delay or prejudice to any party.

                                                             2   This the 19th day of December, 2018.                 This the 19th day of December, 2018.
                                                             3   AKERMAN LLP                                          LIPSON NEILSON P.C.
                                                             4    /s/ Jamie K. Combs                                   /s/ Karen Kao
                                                                 ARIEL E. STERN, ESQ.                                 J. WILLIAM EBERT, ESQ.
                                                             5   Nevada Bar No. 8276                                  Nevada Bar No. 2697
                                                                 JAMIE K. COMBS, ESQ.                                 KAREN KAO, ESQ.
                                                             6   Nevada Bar No. 13088                                 Nevada Bar No. 14386
                                                                 1635 Village Center Circle, Suite 200                9900 Covington Cross Drive, Suite 120
                                                             7   Las Vegas, Nevada 89134                              Las Vegas, Nevada 89144
                                                             8   Attorneys for plaintiff Bank of America, N.A.        Attorneys for defendant Woodcrest
                                                                                                                      Homeowners Association
                                                             9
                                                                 This the 19th day of December, 2018.
                                                            10
                                                                 ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    /s/ Timothy E. Rhoda
                                                                 ROGER P. CROTEAU, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13   Nevada Bar No. 4958
AKERMAN LLP




                                                                 TIMOTHY E. RHODA, ESQ.
                                                            14   Nevada Bar No. 7878
                                                                 9120 West Post Road, Suite 100
                                                            15   Las Vegas, Nevada 89148
                                                            16   Attorneys for defendant Airmotive Investments,
                                                                 LLC
                                                            17

                                                            18                                                      ORDER
                                                            19

                                                            20                                                          IT IS SO ORDERED.

                                                            21                                                          ______________________________________
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                            22                                                                   December 20, 2019
                                                                                                                        DATED:_______________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                2
                                                                 47279502;1
